 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7
                         FOR THE WESTERN DISTRICT OF WASHINGTON

 8
                                                       )
 9
                                                       )
                                                       ) Civil Action No. 2:18-cv-00236-RSL
     ELIZABETH TAYLOR,                                 )
10
                                                       )
                     Plaintiff,                        ) FIRST AMENDED COMPLAINT
11
                                                       )
     vs.                                               )
12
     ASSET, CONSULTING EXPERTS, LLC;                   )
13   MICHAEL EVANS;                                    )
                                                       )
     PREMIER PORTFOLIO GROUP; and                      )
14   DOE 1-3,                                          )
15
                                                       )
                     Defendants.
16
                                                       )
17
                                                       )

18                                        (Jury Trial Demanded)
19

20          1.       Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

21   1692 et seq. (“FDCPA”).
22

23
                                      JURISDICTION AND VENUE
24
            2.       This Court exercises jurisdiction under 15 U.S.C. 1692k and 28 U.S.C. 1331.
25

26   This District is of proper venue as Plaintiff is a resident within this District and Defendants

27   engaged in the activity alleged herein while Plaintiff so resided.
28




     COMPLAINT - 1
                                                  PARTIES
 1

 2          3.     Plaintiff ELIZABETH TAYLOR (hereinafter “Ms. Taylor” or “Plaintiff”) is a

 3   natural person residing in Kirkand, Washington. MICHAEL EVANS is the operator and
 4
     believed to be the sole member of ASSET, CONSULTING EXPERTS, LLC, a debt collector,
 5
     and responsible for the polices, procedures, and actions of the company, including those giving
 6

 7
     rise to Plaintiff’s causes of action as set forth herein. ASSET, CONSULTING EXPERTS, LLC

 8   is a New York limited liability company believed to maintain a principle place of business at 620
 9   67th St. in Niagara Falls, NY. PREMIER PORTFOLIO GROUP is believed to be a fictitious
10
     business name used by MICHAEL EVANS. Plaintiff is ignorant of the true names and
11
     capacities of the defendants sued herein as DOE 1-3, and therefore sues these defendants by such
12

13   fictitious names. Plaintiff will amend this Complaint to allege the true names and capacities

14   once ascertained. Plaintiff believes and thereon alleges that the fictitiously named defendants
15
     may be responsible in some manner for the occurrences herein alleged, and that such defendants
16
     are responsible to Plaintiff for damages and/or monies owed. ASSET, CONSULTING
17
     EXPERTS, LLC, PREMIER PORTFOLIO GROUP, MICHAEL EVANS, and DOE 1-3 shall
18

19   jointly be referred to as “Defendants”).

20          4.        Defendants regularly operate as third-party debt collectors and are “debt
21
     collectors” as defined in 15 U.S.C. 1692a.
22

23

24
                                        FACTUAL ALLEGATIONS

25          5.        Defendants engaged in an attempt to collect on a consumer debt allegedly owed
26   by Ms. Taylor.
27

28




     COMPLAINT - 2
            6.       On February 14, 2017, Defendants left a voicemail message for Ms. Taylor, the
 1

 2   content of which is as follows:

 3          “Elizabeth Taylor. We are contacting you today from Premier Portfolio Group
 4
            regarding documentation that’s in our office that we need a verbal statement on.
 5
             Please press zero to speak to a representative or call 800-918-3181.”
 6

 7
            7.       On February 14, 2017, Defendants called Ms. Taylor’s place of employment and

 8   spoke with her boss. Defendants’ stated that they were trying to contact Elizabeth Taylor
 9   “because of a bad check that had been passed.”
10
            8.       On February 20, 2017, Defendants left a voicemail message for Ms. Taylor, the
11
     content of which is as follows:
12

13          “Hello, this is Premier Portfolio Group. We’re contacting you today regarding a

14          bad check that was passed through our office with your name, social security
15
            number, account number, and routing number attached. We need to speak to you
16
            immediately regarding this. Please press one to be contacted to one of our helpful
17
            associates or call the number on your caller-ID. Thank you.”
18

19          9.       On February 21, 2017, Defendants left a voicemail message for Ms. Taylor, the

20   content of which is as follows:
21
            “Hello, this is Premier Portfolio Group. We’re contacting you today regarding a
22
            bad check that was passed through our office with your name, social security
23

24
            number, account number, and routing number attached. We need to speak to you

25          immediately regarding this. Please press one to be contacted to one of our helpful
26          associates or call the number on your caller-ID. Thank you.”
27

28




     COMPLAINT - 3
             10.       At no point in time did Ms. Taylor authorize Defendants to communicate with her
 1

 2   boss or any other third party with respect to any alleged debt or other matter.

 3           11.       Defendants’ claim that they were calling regarding a “bad check” is entirely false.
 4
     There was no “bad check” involved and no such check was passed through the office of
 5
     Defendants.
 6

 7
             12.       Concerned about Defendants’ messages in which they failed to provide

 8   meaningful disclosure of their identity, and their communications with her boss, Ms. Taylor
 9   retained counsel with Centennial Law Offices.
10
             13.       On April 4, 2017, staff from Centennial Law Offices contacted Defendants by
11
     telephone at (800)918-3181. Defendants identified themselves as Premier Portfolio Group and
12

13   confirmed that they were attempting to collect a consumer debt from Ms. Taylor.

14           14.       As a direct result of the collection activity herein alleged, legal fees in the amount
15
     of $2,355.00 have been incurred.
16

17
                                             CAUSES OF ACTION
18

19                                                  COUNT I

20           15.       Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference
21
     incorporate the same as though fully set forth herein. Plaintiff is informed and believes and
22
     herein alleges that Defendants, and each of them, violated 15 U.S.C. 1692d(6) by failing to
23

24
     provide meaningful disclosure of their identity in their communications with Plaintiff,

25   specifically that the communications were from a debt collector and being made in an attempt to
26
     collect a debt.
27

28




     COMPLAINT - 4
                                                 COUNT II
 1

 2          16.      Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference

 3   incorporate the same as though fully set forth herein. Plaintiff is informed and believes and
 4
     herein alleges that Defendants, and each of them, violated 15 U.S.C. 1692(e)11 by failing to
 5
     disclose in their communications with Plaintiff that the communications were from a debt
 6

 7
     collector being made in an attempt to collect a debt.

 8

 9                                               COUNT III
10
            17.      Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference
11
     incorporate the same as though fully set forth herein. Plaintiff is informed and believes and
12

13   herein alleges that Defendants violated 15 U.S.C. 1692c(b) by communicating in connection

14   with the collection of a debt with persons other than Plaintiff, without the consent of Plaintiff.
15

16
                                                 COUNT IV
17
            18.      Plaintiff re-alleges paragraphs 1 through 14, inclusive, and by this reference
18

19   incorporate the same as though fully set forth herein. Plaintiff is informed and believes and

20   herein alleges that Defendants violated 15 U.S.C. 1692e, particularly 1692e(10) for making the
21
     false statement that they were calling regarding a “bad check that was passed through our
22
     office.”
23

24

25                                        PRAYER FOR RELIEF
26   WHEREFORE, Plaintiff prays judgment against Defendants for recovery as follows:
27
            1.) For statutory damages in the amount of $1,000 pursuant to 15 U.S.C. 1692k(2);
28




     COMPLAINT - 5
           2.) For $2,355.00 in legal costs incurred in responding to unlawful collection activity.
 1

 2         4.) For prejudgment interest in an amount to be proved at time of trial;

 3         5.) For attorney’s fees pursuant to 15 U.S.C. 1692(k)
 4
           6.) For the costs of this lawsuit; and
 5
           7.) For any other and further relief that the court considers proper.
 6

 7

 8                                           JURY DEMAND
 9         Plaintiff demands a jury trial.
10

11
     Date: August 16, 2018
12

13
                                                          s/James A. Jones
14                                                        ___________________________
                                                          JAMES A. JONES (Bar # 33115)
15
                                                          Attorney for Plaintiff ELIZABETH
16                                                        TAYLOR
                                                          (Of counsel for Centennial Law Offices)
17                                                        950 Pacific Avenue Suite 1050
                                                          Tacoma, WA 98402
18
                                                          jjones@turnbullborn.com
19                                                        Phone: 253-383-7058
                                                          Fax: 253-572-7220
20

21

22

23

24

25

26

27

28




     COMPLAINT - 6
